DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 11/14/2022:
Claims 1-13 are currently examined.  
Claims 14-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 lines 1-2 and claim 13 line 1 recites “single type of”, which is indefinite because it is not clear what the “single type” is referring to – is it the ring functional group, the alkoxy functional group, the silane functional group or the number of silane raw/starting material in the reaction?  Furthermore, claim 8 suggests that the “single type” can mean a single type of alkoxy group, while claim 13 suggest that the “single type” is number of silane raw/starting material in the reaction.
In addition, Specification does not define what “single type of” means.  
Specification at [0025] discloses example 1 comprising 3-glycidoxypropyl trimethoxysilane, mono epoxide polydimethyl siloxane emulsified polymer and phosphoric acid.
One of ordinary skill in the art would appreciate that the structure of 3-glycidoxypropyl trimethoxysilane and mono epoxide polydimethyl siloxane are shown below as evidenced by Chem Book silane and Chem Book siloxane (see Chemical Book silane at page 1 evidencing the structure of 3-glycidoxypropyl trimethoxysilane, and see Chemical Book siloxane at page 1 evidencing the structure of mono epoxide polydimethyl siloxane (or a specie example, mono-(2,3 epoxy)propylether terminated polydimethyl siloxane (PDMS))).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	
In the interest of the clarity of the metes-and-bounds of the claimed limitations, Examiner notes that even if the two compounds are commonly named silane and siloxane, both compounds comprise a strained epoxy ring and a silane functional group (or Si-R).  Thus, one of ordinary skill in the art would appreciate that both compounds outlined above can be considered a strained ring silane.  So, it is not clear from the Specification what the limitation “single type of” means.

Examiner is treating “single type of” as one silane raw/starting material, which claim 13 appears to suggest.
Examiner suggests amending the claims to either i) define “single type of”, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claims 2-12 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1, 8-9, 12-13 are rejected under 35 U.S.C. 102(1) as being anticipated by Vorse et al. (US 5,728,203) (“Vorse” hereinafter), as evidenced by Utah water quality (“What is pH?”) (“Utah” hereinafter), Chemical Book (Phosphoric acid) (“Chem Book acid” hereinafter), and Chemical Book (3-glycidoxypropyltrimethoxysilane) (“Chem Book silane” hereinafter).

Regarding claim 1, Vorse teaches a film forming formulation (see Vorse at C5 L7-10 teaching in general the composition of the disclosure is useful for applying to any type of metallic substrate that has a surface that requires protection), wherein the composition is taken to meet the claimed film forming formulation, comprising:
The limitations below are being treated as product-by-process limitation.  It has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).
	In this case, the limitations “reaction products of phosphoric acid with a single type of strained ring alkoxy silane” is seen to add structurally to the product – film forming formulation.  However, it is not clear from the Specification how the limitations “the molecular ratio of from 0.9-3.3:1” and “a water based aqueous solvent to have a pH of over 3.1 and equal to or less than 8.0” add structurally to the film forming formulation.

	In the interest of compact prosecution, Examiner outlines how Vorse meets the product-by-process limitations below:
reaction products of phosphoric acid with a single type of strained ring alkoxy silane (see Vorse at C5 L60-62 and 66 teaching all of the single silane examples included… phosphoric acid… and the following silanes… wherein example 10 – glycidoxypropyltrimethoxysilane is featured in the list).  The raw/starting material single silane, glycidoxypropyltrimethoxysilane is taken to meet a single type of claimed strained ring alkoxy silane, and the composition of example 10 is taken to meet the claimed reaction products;
where the phosphoric acid and the strained ring alkoxy silane are present in a molecular ratio of from 0.9-3.3:1 (see Vorse at C5 L60-62 and 66 teaching all of the single silane examples included 50.00g phosphoric acid… and 50.00 g of the following silanes… wherein example 10 – glycidoxypropyltrimethoxysilane is featured in the list).  
The molecular weight of phosphoric acid (or H3PO4) is 98 g/mol as evidenced by Chem Book acid (see Chem Book acid at page 1, product specification table, row 4 evidencing molecular weight: 98), and the molecular weight of glycidoxypropyltrimethoxysilane is 236.34 g/mol as evidenced by Chem Book silane (see Chem Book silane at page 1, product information, row 5 evidencing MW: 236.34).
One of ordinary skill would be able to determine that the mol phosphoric acid is 0.51(or 50.00g ÷ 98 g/mol), the mol glycidoxypropyltrimethoxysilane is 0.21 (or 50.00g ÷ 236.34 g/mol), and the molecular (or mol) ratio of phosphoric acid and glycidoxypropyltrimethoxysilane is 2.4:1 (or 0.51 mol:0.21 mol), which is within the claimed range of from 0.9-3.3:1;

a water based aqueous solvent (see Vorse at C5 L60-62 teaching all of the single silane examples included… water),
to have a pH of over 3.1 and equal to or less than 8.0 (one of ordinary skill in the art would appreciate that water is neutral and has a pH of 7, as evidenced by Utah (see Utah at page 2, paragraph 1 evidencing that distilled water is neutral and has a pH of 7).  Thus, water at pH 7 is within with the claimed pH of over 3.1 and equal to or less than 8.0.  










Regarding claims 8 and 9, Vorse teaches the limitations as applied to claim 1 above, and Vorse further teaches wherein said strained ring alkoxy silane has three alkoxy groups that are all the same and all… methoxy (claim 8); and wherein said strained ring alkoxy silane has three alkoxy groups that are each independently one of… a methoxy (claim 9) (as mentioned above, this limitation is being treated as product-by-process limitation.  Since, the limitation relates to the single type of strained ring alkoxy silane that affects the product structure of the film forming formulation, here’s how Vorse meets the limitations:
see Vorse at C5 L60-62 and 66 teaching all of the single silane examples included… the following silanes… wherein example 10 – glycidoxypropyltrimethoxysilane is featured in the list). Glycidoxypropyltrimethoxysilane is taken to meet the strained ring alkoxy silane because the trimethoxy in the nomenclature indicates that there are three methoxy groups in the structure, thus meeting the claimed limitations.

Regarding claim 12, Vorse teaches the limitations as applied to claim 1 above, and Vorse further teaches wherein said strained ring alkoxy silane has an average molecular weight of less than 4,000 Daltons and has a formula (I): 
(OCH2CH)-R1-X-R2-Si-(R3)a(OR4)3-a (I) 
where R1 is C1-C4 alkyl, an aromatic, a heteroaromatic, or together with (OCH2CH) forms (OC6H9); X is a nullity or oxygen, R2 is C2-C6 alkyl, an aromatic, or a heteroaromatic; R3 in each occurrence is independently C1-C6 alkyl, a is an integer of 0 to 2, inclusive; and R4 in each occurrence is independently C1-C6 alkyl or (C1-C4 alkyl)-O-(C1-C4 alkyl) (as mentioned above, this limitation is being treated as product-by-process limitation.  Since, the limitation relates to the single type of strained ring alkoxy silane that affects the product structure of the film forming formulation, here’s how Vorse meets the limitations:
see Vorse at C5 L60-62 and 66 teaching all of the single silane examples included… the following silanes… wherein example 10 – glycidoxypropyltrimethoxysilane is featured in the list).  As shown below, the glycidoxypropyltrimethoxysilane meets the claimed strained ring alkoxy silane of formula (I).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The molecular weight of glycidoxypropyltrimethoxysilane is 236.34 g/mol (converts to 236.34 Daltons, wherein 1Da = 1 g/mol) as evidenced by Chem Book silane (see Chem Book silane at page 1, product information, row 5 evidencing MW: 236.34), thus meeting the claimed average molecular weight of less than 4,000 Daltons.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 13, Vorse teaches the limitations as applied to claim 1 above, and Vorse further teaches wherein said single type of strained ring alkoxy silane is… 3-glycidoxypropyl trimethoxysilane (as mentioned above, this limitation is being treated as product-by-process limitation.  Since, the limitation relates to the single type of strained ring alkoxy silane that affects the product structure of the film forming formulation, here’s how Vorse meets the limitations:
see Vorse at C5 L60-62 and 66 teaching all of the single silane examples included… the following silanes… wherein example 10 – glycidoxypropyltrimethoxysilane is featured in the list).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vorse, as evidenced by Chem Book silane with respect to claim 12.

Regarding claims 2 and 4, Vorse teaches the limitations as applied to claim 1 above, and Vorse further teaches wherein the phosphoric acid and the strained ring alkoxy silane are present in a molecular ratio of 3:1 (claim 2), molecular ratio of 3:2 (claim 4)(please see claim 1 rejection.  As mentioned above, this limitation is being treated as product-by-process limitation because it not clear from the Specification how the molecular ratio adds to the product structure of the film forming formulation).

However, in the interest of compact prosecution, Examiner outlines below how Vorse meets the product by process limitations.
Please see claim 1 rejection.  In summary, the molecular ratio of the single silane example 10 comprising phosphoric acid and glycidoxypropyltrimethoxysilane 2.4:1).  
However, Vorse also teaches typically there is not a specific limit on the amount of phosphoric acid, but in general, the composition can include up to 50 weight percent phosphoric acid (see Vorse at C2 L47-50), and phosphoric acid is present in the composition (both the initial composition and the final composition) in an amount of at least approximately 20 weight percent, based on the total weight of the composition (see Vorse at C2 L36-39).
Vorse also teaches that the amount of silane or silanes that is formulated or initially mixed into the composition may vary, but can range from 10 to 60… weight percent, based on the weight of the initial composition (see Vorse at C3 L26-29).
Since the amount of both phosphoric acid and silane may vary, one of ordinary skill in the art may use 56 g phosphoric acid and 44 g glycidoxypropyltrimethoxysilane.  The corresponding mol phosphoric acid is 0.57 (or 56g ÷ 98 g/mol), the mol glycidoxypropyltrimethoxysilane is 0.19 (or 44g ÷ 236.34 g/mol), and the molecular (or mol) ratio of phosphoric acid and glycidoxypropyltrimethoxysilane is 3:1 (or 0.57 mol:0.9 mol), which meets the claimed a molecular ratio of 3:1 (claim 2).
Similarly, one of ordinary skill in the art may use 40 g phosphoric acid and 60 g glycidoxypropyltrimethoxysilane.  The corresponding mol phosphoric acid is 0.41 (or 40g ÷ 98 g/mol), the mol glycidoxypropyltrimethoxysilane is 0.25 (or 60g ÷ 236.34 g/mol), and the molecular (or mol) ratio of phosphoric acid and glycidoxypropyltrimethoxysilane is 1.6:1 (or 0.41 mol: 0.25 mol), which is close to the claimed wherein the phosphoric acid and the strained ring alkoxy silane are present in a molecular ratio of 3:2 (or 1.5:1) (claim 4).  This is obvious in part on the fact that no difference in properties of the reaction products to the phosphoric acid and silane would be expected (see MPEP 2144.05.I).
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected up to 50 weight percent phosphoric acid and the amount of silane or silanes that is formulated or initially mixed into the composition may vary, but can range from 10 to 60 weight percent, based on the weight of the initial composition as taught by Vorse because there is a reasonable expectation of success that the disclosed amounts would be suitable.

Regarding claim 3, Vorse teaches the limitations as applied to claim 1 above, and Vorse further teaches wherein the phosphoric acid is present from 20 to 40 weight percent of the total weight of the formulation (this limitation is being treated as product-by-process limitation because it not clear from the Specification how the weight percent of phosphoric acid adds to the product structure of the film forming formulation).

However, in the interest of compact prosecution, Examiner outlines below how Vorse meets the product by process limitations.
Vorse teaches phosphoric acid is present in the composition (both the initial composition and the final composition) in an amount of at least approximately 20 weight percent, based on the total weight of the composition (see Vorse at C2 L36-39), and typically there is not a specific limit on the amount of phosphoric acid, but in general, the composition can include up to 50 weight percent phosphoric acid (see Vorse at C2 L47-50).
and the strained ring alkoxy silane is present from 60 to 80 weight percent of the total weight percent of the formulation (see Vorse at C3 L26-29 teaching the amount of silane or silanes that is formulated or initially mixed into the composition may vary, but can range from 10 to 60, weight percent, based on the weight of the initial composition).
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 6, Vorse teaches the limitations as applied to claim 1 above, and Vorse further teaches wherein the phosphoric acid and the strained ring alkoxy silane are present in a molecular ratio of 3:3 (please see claim 1 rejection. this limitation is being treated as product-by-process limitation because it not clear from the Specification how the molecular ratio adds to the product structure of the film forming formulation).  Therefore it is not seen to differ structurally from the applied prior art of Vorse because "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).

Regarding claims 5 and 7, Vorse teaches the limitations as applied to claims 1 and 4, and claims 1 and 6, respectively above (please see claim 1 rejection. this limitation is being treated as product-by-process limitation because it not clear from the Specification how the molecular ratio adds to the product structure of the film forming formulation).  Therefore it is not seen to differ structurally from the applied prior art of Vorse because "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vorse as applied to claim 1 above, and further in view of Terry (U.S. Pub. No. 2005/0020758 A1, cited in the previous office action) (“Terry” hereinafter).

Regarding claims 10 and 11, Vorse teaches the limitations as applied to claim 1 above, but Vorse does not explicitly teach wherein said reaction products are concentrated to a total non-volatile content of greater than 2.4 weight percent of the total weight of the formulation (claim 10); and wherein said reaction products are concentrated to a total non-volatile content of greater than 15 weight percent of the total weight of the formulation (claim 11).
Like Vorse, Terry teaches a composition that can be applied to a substrate (see Terry at [0003] teaching that the disclosure is directed to liquid coating compositions… when applied to a substrate, are useful in forming… coatings).  
Similarly, like Vorse, Terry teaches that the composition is prepared by mixing at least one silane, wherein the silane is glycidoxypropyltrimethoxysilane (see Terry at [0011] teaching that the coating compositions of the disclosure encompass the unique combination of an epoxy-functional silane, and see Terry at [0013] teaching examples of epoxy-functional silanes wherein (3-glycidoxypropyl) trimethoxysilane is featured in the list), phosphoric acid (see Terry at [0011] teaching a strong acid, and see Terry at [0016] teaching examples of preferred strong acids wherein phosphoric acid is featured in the list), and water (see Terry at [0011] teaching a solvent, such as an aqueous solvent, and see Terry at [0018] teaching aqueous solvent, namely, water).
	Terry also teaches that the total solids of the composition are comprised of the non-volatile components of the coating composition, and may range from 1 to 99 percent of the total weight of the composition (see Terry at [0022]), wherein the total solids is taken to meet the claimed reaction products are concentrated to a total non-volatile content, and the range of 1 to 99 percent meets the claimed ranges greater than 2.4 weight percent (claim 10), and greater than 15 weight percent (claim 11).
As such, one of ordinary skill in the art would appreciate that both Vorse and Terry teaches a similar coating composition comprising glycidoxypropyltrimethoxysilane, phosphoric acid and water.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the coating composition of Vorse is expected to produce a range from 1 to 99 percent non-volatile solid components as taught by Terry.
	
Response to Arguments












Applicant’s amendments that incorporated “single type of” has obviated the rejection based on the teachings of Terry in view of Vorse.  However, upon further consideration, a new ground of rejection is set forth based on Vorse alone as outlined above.  Thus, relevant arguments are discussed below.

Applicant discusses that Vorse explicitly teaches pH of the composition must not be above 3, which is going against the disclosure limitations that recited pH is > 3.1 to 8 (see Applicant’s arguments at page 8, paragraphs 1-2).
Examiner acknowledges the arguments and respectfully notes that the claimed pH limitations is not directed to the pH of the composition, but rather to the pH of the water based aqueous solvent.  Since water is neutral and is a water based aqueous solvent, then it meets the claimed limitations.  Thus, the argument is not commensurate with the claimed limitations.  Examiner humbly apologizes for missing this distinction prior to this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735